Citation Nr: 1447165	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  14-24 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to special monthly compensation based upon the need for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1952 to March 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to special monthly compensation based on the need of the Veteran for regular aid and attendance or by being housebound, and claims that either or both benefits are warranted due to service-connected disabilities.

The Veteran has established service connection for amputation of the right forearm below the pronator teres, rated 70 percent; right leg scars with muscle damage and incomplete peroneal paralysis, 30 percent; abdominal scars and residuals of laparotomy with intestinal adhesions, 30 percent; right shoulder and upper arm scars with muscle damage, 20 percent; left buttock and sacrococcygeal junction scars with muscle damage, 20 percent; left biceps scars with muscle damage, 10 percent; left calf scars with muscle damage, 10 percent; right thigh scars with muscle damage, 10 percent; and left thigh scars with muscle damage, 10 percent.  These disabilities combine to produce 100 percent disability, and special monthly compensation has been awarded under 38 U.S.C.A. § 1114(k)/38 C.F.R. § 3.350(a) on account of anatomical loss of one hand.  The record also shows that the Veteran has dementia and legal blindness, for which service connection is not in effect.    

The August 2013 VA examination noted that the diagnoses requiring the increased level of assistance addressed in the examination were dementia and legal blindness.  Service connection is not in effect for those conditions.  The Veteran's representative argued that examination referenced difficulty ambulating and restrictions of the extremities that could be related to the service-connected disabilities; however, the examination report itself does not note that.  The examiner's specific reference to the nonservice-connected disabilities in answering those specific questions argues against making the inference requested by the representative.  

The medical records do not indicate whether, due to service-connected disabilities, the Veteran has a factual need for aid and attendance under the criteria of 38 C.F.R. § 3.352(a); or is housebound as defined by 38 C.F.R. § 3.350(i)(2), and the Veteran claims that one and/or the other is the case.  As such, the Board finds that the Veteran should be afforded a VA Aid and Attendance examination to address the medical matters presented by this appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims folder to the examiner who conducted the September 2013 examination, or another appropriate examiner if the original examiner is unavailable, to provide an addendum opinion as to whether the Veteran requires the regular aid and attendance of another person due to service connected disabilities; or is housebound due to service-connected disabilities.  All relevant factors from 38 C.F.R. §§ 3.350 and 3.352 should be considered and discussed.  The examiner is advised that service connection is in effect for amputation of the right forearm below the pronator teres, rated 70 percent; right leg scars with muscle damage and incomplete peroneal paralysis, 30 percent; abdominal scars and residuals of laparotomy with intestinal adhesions, 30 percent; right shoulder and upper arm scars with muscle damage, 20 percent; left buttock and sacrococcygeal junction scars with muscle damage, 20 percent; left biceps scars with muscle damage, 10 percent; left calf scars with muscle damage, 10 percent; right thigh scars with muscle damage, 10 percent; and left thigh scars with muscle damage, 10 percent.  

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for the examination and all questions detailed above should be addressed.  

The examiner must provide a complete rationale for all opinions offered.
 
2.  Thereafter, readjudicate the claim of entitlement to special monthly compensation (SMC ) based on the need of the Veteran for regular aid and attendance or at the housebound rate.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



